IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20319
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

ALBERTO MANUEL RIASCOS

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CR-80-1
                       --------------------
                         February 7, 2001

Before KING, Chief Judge, and JONES and SMITH, Circuit Judges.

PER CURIAM:*

     Alberto Manuel Riascos appeals from his conviction of one

count of receipt of counterfeit U.S. currency in violation of 18

U.S.C. § 473 and one count of possession of counterfeit U.S.

currency in violation of 18 U.S.C. § 472.     Riascos argues that he

lacked constructive possession of the envelopes containing the

counterfeit currency because Sonia Cockrell, to whom the

envelopes were addressed, refused to give them to him, and he

never touched them.   Cockrell threw the envelopes into the back

seat of the vehicle, where one of them remained at the time of

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                             No. 00-20319
                                  -2-

the arrest.   Viewing the evidence in the light most favorable to

the Government, we find that Riascos, as the driver of the

vehicle, had constructive possession of this envelope, which he

admitted was intended for him.     See United States v. Fields, 72
F.3d 1200, 1212 (5th Cir. 1996); United States v. Sink, 586 F.2d
1041, 1050 (5th Cir. 1978).    Under the circumstances of this

case, the evidence showed more than Riascos' control over the

vehicle alone.     See United States v. Wright, 24 F.3d 732, 734

(5th Cir. 1994).

     Because we find the evidence sufficient to support Riascos'

constructive possession of the counterfeit currency, the evidence

is also sufficient to support the conviction for receipt of the

currency.   See United States v. Solomon, 29 F.3d 961, 963 (5th

Cir. 1994); United States v. Ransom, 515 F.2d 885, 891 (5th Cir.

1975).

     AFFIRMED.